                          Case 2:18-cr-00036-LGW-BWC Document 138 Filed 11/04/20 Page 1 of 5
                                                      UNITED        ) STATES DISTRICT COURT


            UNITED STATES OF AMERICA                                                    CASE NO.
                                                                                                                          U.S.'DiSr'i^'rPc'^IIRT
                                  ■.       • ■•' •■ ■ ■ .                   " ""                  . .. -                  ®i) fioy-I| A.&O.!
                                           /^4a^                        —-


                                                                         T .,0 n <! r 3742(e) POST-SENTENCING
                    MOTION FOR



                w                      '     •t •           .   a         A .I     N'IAAJ &. ~r
                                                                                                         to request a reductio':.
  -                       corns NOW.r-BatiUi.oner,.^AMA^
 . 7>":"                      i--' ^'a a,£.C. 3742(e. post sentencing
■ ■■ of--":seiitence pursuant to a.



                                                                      in Tallahassee, Florida. S e as^ ,
                                            sinceld^^OL^


                                                                                         /'pioflqe see at'taciiedi
I^SSiMirdates, totaling^-i^ours. (FlBase
                    -Of       f




                          ^                                                                                               consider-
                              Pursuant to- 18. U.b.t..                           \ /?
"-r." ; - -: *                                                                      „ . pp.pp«-^ xr. United Stat^j Su-
 ^--.-.ed for a reduction of sentence. See Pe£Ee              TTT". .gn,
       -preme Court, ,,H , rt
                     131 S. Ct. 1229-
                                lz^^> 179
                                       , L Ed 2d 196, 2001 U.S. Lexx= 1902,
        ^                               j M     9 2011. The downward \arx-
 1^%: .argued December 6, 2010, decided March 2,
            •  .                 I "i V nf "history of violence and post
 ^-^"-ance was based on Pepper s lack of b                                                           7
 &H'5. ••   A




 % .




                                                                             ^                             • .-v^C
                 Case 2:18-cr-00036-LGW-BWC Document 138 Filed 11/04/20 Page 2 of 5
                                       .        s»p- Unii^.States_V;_Boo^, Su-
      -   s«,.:-»rc,ing
              .    .    r^a    ..li'ltlOll.."
                        T-^jhah*    - . . A'.sn
                                              ^ & ct. 7J6 (20C5).i. Gdllv^_^lSd
                                                                     .      ^

     . preme Court 160 L Ed 2d 621,                                         ^
          S^,552 O.S.38, 1285.S.^^
      ■ 13083, argued October                       '                                Buras on July 16-,
                  C-Chani^re     / / i.x. '••-? «»-nni
                                                           .q =aonth sentence reduction for pr.
                                                           >i-ranuc.a lerri



 •                            : ;-o"'certificates whila boused at Eederal
          graomiing. Burns received 20 certi
                               • Ai.qarson. West Virginia,
          prison Cacp Alderson in^^^          p^.t-conviction rehabilitation
              ,senten^n^retUc.^e                                   ^th.the policies underlying
           ran hardly\ ^ .sa^^                                   ia n ^ G 3624(b) because the


;                                                                   ,3          administrative reward
-■                               sentence,                   ,                             institutional
...                        incentive for prisoners to comply

                                                                                                              son-




     gl^nt and■ recognizes
                      .                 that the defendant's conduct since Once
                                                             punishment.    his initial
                                                                                imposed,
     •:W""" s''=*nteiicing
                     •     warrants less                      * . ux,       1-i-^T ted. circumstances.   18
       '.a sentence may be modified only m          tween'the two is reflect-
     - n.S.c'. 3582(c). Instead,^ the difference he
                                  fact that iha BOP has no authority to awar
             ed most obviously m the f                                                               a.Pfor a
                         « +■ Tjhpre    J j:-                               gEood behavior occurs after
             good-time credit where the defendant,
                                              ^                         s                                  .
                       ... .1...^                        '7;;;.,^                                  .. ..CP.
                 miarefore, defendant hnmhly asks                                                             .
              Case 2:18-cr-00036-LGW-BWC Document 138 Filed 11/04/20 Page 3 of 5
r-'

      her certificates -tor programuiiiig and grant a reduction 'o.l seriLeiic;
      based on the foregoing.




      Data-


                                           Respectfully submitted.


                                                  ■ /[AiAe>A                Pro Se

                                           ID#    llUzrr in'i
                                                        I   -T



                                           Federal Correctional Ins titution
                                           501 Capital Girclej.NE
                                           Tallahassee, FL 3,2301
   Case 2:18-cr-00036-LGW-BWC Document 138 Filed 11/04/20
                                                        / Page 4 of 5




                             CertificaU ofService

 This is to certify thatIhave served a true and correct copy oftheforegoing:




Upon thefollowing addresses, by placing the same in a sealed envelope, hearing
sufficientpostagefor delivery via the United States Postal Service to:




And deposited it in the postal box providedfor inmates on the grounds ofthefederal
CorrectionaliTisdtution at Tallahassee, Florida,32301 ori this            day of




                                                              Signature

                                                 Register No. jibzrioi-
                                                FCJ Tallahassee
                                                501 Capital Circle NE
                                                Tallahassee, Florida 32301




Litigation is deemed FILED at the time it is delivered to prison authorities.
See Houston vs Lack., 487 US266,101L.Ed2d245,108 S.CT. 2379(1988)
-cr-00036-LGW-BWC Document 138 Filed 11/04/20 P




  (x)

  in
  i\)
  r>
    I
  ••..I
  C'
  •••.I
  {~i.

   •■..I
   K)
                         p

                         p
           Z

           z
           p     ^ S ^
                 i' p 8
           >     s S;H   ^
           lAi

           ^        U}

           ^ i     H
